DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
The examiner notes the IDSs filed have been considered.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Myrna Schelling  on September 3, 2021

Claims
Please replace claims as following: 
Claim 1 (Currently Amended) A computer-implemented method for starting a node without a default password comprising: 
creating a node responsive to instructions received from a user, without a default password, the node being a physical or virtual computing device that is a part of a cluster, the node being configured to participate in indexing and searching capabilities of the cluster; 
checking for an existing keystore in the node; 
when no existing keystore is in the node: 
generating a seed password for a built-in user account of the node; 

creating an encrypted keystore in the node; 
storing the seed password in the encrypted keystore; and 
allowing access to by the node using the built-in user account and the seed password;
receiving a new password for a predefined user from the user or another user; and 
storing the new password in the encrypted keystore .

Claim 2 (Cancelled)

Claim 3 (Currently Amended) The computer-implemented method of claim [[2]] 3, wherein creating the node includes at least one of: setting a name for the node and configuring the node to see other nodes in a cluster, the node being a part of the cluster.

Claim 8 (Currently Amended) A system comprising: 
a processor; and 
a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method for starting a node without a default password, the method comprising: 
creating a node responsive to instructions received from a user, without a default password, the node being a physical or virtual computing device that is a part of a cluster, the node being configured to participate in indexing and searching capabilities of the cluster; 
checking for an existing keystore in the node; 
when no existing keystore is in the node: 

non-persistently providing the seed password to the user; 
creating an encrypted keystore in the node; and 
storing the seed password in the encrypted keystore; and 
allowing access to the node using a built-in user and the seed password;
receiving a new password for a predefined user from the user or another user; and 
storing the new password in the encrypted keystore .

Claim 9 (Cancelled)

Claim 14 (Currently Amended) A system comprising: 
means for creating a node responsive to instructions received from a user, the node being a physical or virtual computing device that is a part of a cluster, the node being configured to participate in indexing and searching capabilities of the cluster; 
means for checking for an existing keystore in the node; 
when no existing keystore is in the node: 
means for generating a seed password for a built-in user account of the node; means for non-persistently providing the seed password to the user; 
means for creating an encrypted keystore in the node; and 
means for storing the seed password in the encrypted keystore; and 
means for allowing access to the node using the built-in user account and the seed password;
means for receiving a new password for a predefined user from the user or another user; and 
means for storing the new password in the encrypted keystore.
 






































Examiner's Statement of Reason for Allowance

Claims 1, 3-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to methods and systems for starting a node without a default password are provided. Exemplary methods include: creating a node responsive to indicia received from a user; checking for an existing keystore in the node; when no existing keystore is in the node: generating a seed password for a predefined user of the node; non-persistently providing the seed password to the user; creating an encrypted keystore in the node; and storing the seed password in the encrypted keystore; and allowing access to the node using the built-in user and seed password. 

The closest prior art, as previously recited, are Kendall (US 2014/0208100 A1), Masurkar (US 7,685,430 B1) and Nettleton (US 2011/0265160 A1) in which, Kendall disclose a keystore is installed on a mobile app where the keystore is created and provisioned on a server, such as an app wrapping server, under the control of an enterprise. A generic (non-provisioned) wrapped app is installed on a device. The app prompts the user to enter a passphrase. When the user does this, an app keystore is created. It has a user section and a table of contents. The keystore files are hashed, creating "first" keystore hash values. The first keystore hash values are stored in the TOC. The TOC is then hashed, creating a TOC hash value. The passphrase entered by the user is then combined with the TOC hash value. This creates a "first" master passphrase for the keystore. The keystore is then transmitted to the device where it is installed in the generic (non-provisioned) wrapped app; and in which Masurkar teaches remote services authentication in an 
 



: creating a node responsive to instructions received from a user, without a default password, the node being a physical or virtual computing device that is a part of a cluster, the node being configured to participate in indexing and searching capabilities of the cluster; checking for an existing keystore in the node; when no existing keystore is in the node: generating a seed password for a built-in user account of the node; non-persistently providing the seed password to the user; creating an encrypted keystore in the node; storing the seed password in the encrypted keystore; and allowing access to by the node using the built-in user account and the seed password; receiving a new password for a predefined user from the user or another user; and storing the new password in the encrypted keystore .

Therefore the claims are allowable over the cited prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439